Citation Nr: 1432189	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea, secondary to service-connected hemorrhoids.

2.  Entitlement to service connection for anemia, secondary to service-connected hemorrhoids.

3.  Entitlement to an increased rating for service-connected lumbosacral strain, rated as noncompensable prior to April 6, 2011, and as 10 percent disabling from that date.

4.  Entitlement to an increased (compensable) rating for service-connected hemorrhoids.

5.  Entitlement to an increased (compensable) rating for service-connected internal derangement of the left knee.



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision of the RO in Chicago, Illinois.

In his August 2009 VA Form 9, the Veteran contends that his sleep apnea and anemia could result "from a continued loss of blood" and that they "should be rated secondary to my service-connected conditions."  The Board therefore finds that the Veteran is not claiming direct service connection for either issue.  Instead, it finds he contends these issues are secondary to his service-connected hemorrhoids.  Thus, these issues have been recharacterized as reflected on the title page.

In a July 2011 rating decision, the RO granted an increased 10 percent disability rating for service-connected lumbosacral strain, effective April 6, 2011.  The issue involving the Veteran's low back has therefore been recharacterized as reflected on the title page.

The Veteran was scheduled for a videoconference hearing in May 2012 before a Veterans Law Judge of the Board.  As the Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded this case in July 2012 and July 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been remanded twice for additional development, most notably to obtain the Veteran's treatment records.  Most, but not all, of these records have been obtained.  Therefore, remand is again warranted.

The record suggests the Veteran has received treatment at the following facilities:

1) 375th Medical Group MDOS/SGOP (Scott Air Force Base)
2) Memorial Hospital, Belleville, IL
3) St. Elizabeth's Hospital, Belleville, IL
4) St. Louis VA Medical Center
5) Lincoln Surgical Associates, Belleville, IL

The RO issued a formal finding of unavailable records from Scott AFB, but partial records were subsequently added to the Veteran's Veterans Benefits Management System (VBMS) file.  Therefore, the Board finds that the RO must attempt to obtain the remaining outstanding records from this facility.

The Veteran had a colonoscopy at Memorial Hospital.  This record, which was identified by the March 2008 VA examiner and was requested in the July 2012 Remand, appears in VBMS.  Therefore, no additional records from this facility need to be obtained.

The Veteran's records from St. Elizabeth's Hospital appear in VBMS.  The Veteran notified VA that his January 2010 hemorrhoid surgery was performed at Lincoln Surgical Associates, not St. Elizabeth's, as discussed in the July 2013 Remand.  The Board therefore finds no additional records from St. Elizabeth's need to be obtained.  However, all treatment records from Lincoln Surgical Associates should be obtained.

All VA treatment records appear in VBMS.  Therefore, no additional records need to be obtained.

Service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was afforded a VA examination in September 2013.  The examiner found the Veteran did not have anemia, and therefore did not opine on an etiology for this disorder.  However, the Veteran was diagnosed with anemia by the April 2008 VA examiner.  Therefore, pursuant to McClain, it remains eligible for service connection.  

Additionally, the Board finds the Veteran merits an examination to determine if his sleep apnea is secondary to his service-connected hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) any relevant treatment records from Scott Air Force Base, and/or the 375th Medical Group, dated from March 2000 to the present; and

(b) all treatment records from Lincoln Surgical Associates.

2. Return the Veteran's claims folder to the examiner who conducted the September 2013 examination.  If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran's anemia, as diagnosed by the April 2008 VA examiner, was caused by OR is being permanently worsened, i.e., aggravated, by his service-connected hemorrhoids to include resultant blood loss therefrom?

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner is advised that service connection may be granted even if a disability resolves prior to the adjudication of the claim.  Therefore, even if the Veteran does not have a disability at the time of the examination, he did in April 2008, and that is sufficient for the claim to proceed.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea. The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The Veteran was diagnosed with sleep apnea in July 2007 (St. Elizabeth's Hospital record).

(ii) The Veteran is service connected for hemorrhoids. 

e. The examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's sleep apnea CAUSED BY OR PERMANENTLY WORSENED by his service-connected hemorrhoids to include resultant blood loss therefrom?

4. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5. Readjudicate the claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



